DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 and 09/01/2020 was filed after the mailing date of the Application on 09/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al. (US 2010/0089459).
With regards to claim 1:
Smirnov et al. discloses (refer to Fig. 1 below and [0023], [0029]) a mass flow sensor (200) comprising:
a U-shaped flow path passage (206) in which fluid flows from one end portion (E1) to another end portion (E2) having a bottom portion (B) and two straight portions (S1, S2) which connect the bottom portion to the end portions, a first thermal resistor (218’) wound around any one (S2) of the straight portions (S1, S2), 

a temperature barriers (224, 226) (corresponding to a heat sink/dissipating portion)
Smirnov et al. does not disclose a heat dissipating portion provided so as to be in contact with the flow path tube on a side opposite to the second thermal resistor across the first thermal resistor.

    PNG
    media_image1.png
    895
    956
    media_image1.png
    Greyscale

Fig. 1

 	As regard that distinguishing feature, since Smirnov et al. has disclosed that the sensor comprises a heat dissipating portion, a first thermal resistor and a second thermal resistor, on the basis of which a person skilled in the art can arrange the heat dissipating portion in contact with the f1ow path tube on the side of the second thermal resistor which becomes the opposite side with the first thermal resistor in accordance with practical needs. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, from a review of Smirnov et al., taken in conjunction with common general knowledge in the art, to arrange the heat dissipating portion in contact with the f1ow path tube on the side of the second thermal resistor (218”) which becomes the opposite side with the first thermal resistor (218’) in accordance with practical needs.
	Smirnov et al., as modified, discloses the mass flow sensor of claim 1.
With regards to claim 2:
 	Smirnov et al., as modified, discloses the mass flow sensor of claim 1, except wherein the mass flow sensor includes a weld base having a terminal to which ends of the first thermal resistor and the second thermal resistor are connected and the heat dissipating portion is part of the weld base. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the mass flow sensor is provided with a weld base (202), and the weld base is provided with terminals connected to the ends of the first thermal resistor and the second thermal resistor, and set the heat dissipating portion as a part of 
With regards to claim 3:
 	Smirnov et al., as further modified, discloses the mass flow sensor of claim 2, wherein the heat dissipating portion (224, 226) is fixed to the flow path passage (206), and the flow path passage is held by the weld base (202).
With regards to claim 4:
 	Smirnov et al., as modified, discloses the mass flow sensor of claim 1, wherein the temperature barrier (224, 226 corresponding to the heat sink) may be constituted by a material adapted to maintain the temperature substantially equal to the ambient temperature, except the heat dissipating portion is formed of a material having a thermal conductivity of 100 W / m or more at 0 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heat dissipating portion (heat barrier) from a material having a thermal conductivity of 100 W / m or more at 0 degrees for a particular application wherein this material works best, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With regards to claim 5:
 	Smirnov et al., as modified, discloses the mass flow sensor of claim 1, wherein the flow path passage (206) is disposed with the U-shaped opening side directed in a horizontal direction.


With regards to claim 6:
 	Smirnov et al., as modified, discloses (refer to Fig. 1 above and [0006]) a mass flow meter having comprising:
 	a main flow path (212) through which fluid flows, 
 	a mass flow sensor (200) comprising:
   		a U-shaped flow path passage (206) in which fluid flows from one end portion (E1) to another end portion (E2) having a bottom portion (B) and two straight portions (S1, S2) which connect the bottom portion to the end portions, 
 		a first thermal resistor (218’) wound around any one (S2) of the straight portions, 
 		a second thermal resistor (218”) wound around the straight portion (S2) around which the first thermal resistor is wound, and provided away from the first thermal resistor toward the corresponding end portion of the applicable straight portion, and
 	 	a heat dissipating portion (224, 226) provided so as to be in contact with the flow path tube on a side opposite to the second thermal resistor across the first thermal resistor, and
 		an output unit (not shown) for outputting a signal related to the flow rate of the fluid detected by the mass flow sensor (200) to the outside, wherein each end (E1, E2) of the flow path passage (206) of the mass flow sensor (200) is connected to the main flow path (212).
With regards to claim 7:
 	Smirnov et al., as modified, discloses (refer to Fig. 2 below and [0002], [0039]-[0041]) a mass flow controller comprising:
 	a main flow path (712) through which fluid flows
  	a mass flow sensor (700) comprising:
 		a U-shaped flow path passage (706) in which fluid flows from one end portion (728) to another end portion (730) having a bottom portion and two straight portions which connect the bottom 
 		a first thermal resistor  (718’) wound around any one (708) of the straight portions, 
 		a second thermal resistor (718”) wound around the straight portion (708) around which the first thermal resistor is wound, and provided away from the first thermal resistor toward the corresponding end portion of the applicable straight portion, and
 		a heat dissipating portion (224, 226, see Fig. 1 above) provided so as to be in contact with the flow path tube on a side opposite to the second thermal resistor across the first thermal resistor, and
 		a flow rate adjustment valve (704) for adjusting the flow rate of the fluid flowing in the main flow path (712) to a set flow rate based on the flow rate of the fluid provided on the outlet side of the main flow path and detected by the mass flow sensor, 
 	wherein each end (728, 730) of the flow path passage (706) of the mass flow sensor is connected to the main flow path (712).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



    PNG
    media_image2.png
    1052
    881
    media_image2.png
    Greyscale

Fig. 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753